Title: From Thomas Jefferson to Thomas Hyde, 12 March 1808
From: Jefferson, Thomas
To: Hyde, Thomas


                  
                     Mar. 12. 08.
                  
                  To Capt. Thomas Hyde, and the officers & privates of the first volunteer company for the counties of Jackson, Clark and Franklin in the state of Georgia.
                  The offer of your service in support of the rights of your country merits and meets the highest praise; and I tender you for your country the thanks you so justly deserve. Having directed the Governor of the state to carry the acts concerning volunteers into execution the acceptance of the services of those who offer has been of course left also with him. to him therefore I must pray you to renew the tender you have made to me, and to accept my respectful salutations.
                  
                     Th: Jefferson 
                     
                  
               